DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This communication is in response to amendments filed on 03/31/2022 responsive to the restriction requirement mailed on 02/07/2022.
	Group I, claims 1-9 and 15-20, was elected without traverse, and claims 21-25 were added.
	Claims 1-6, 8, 9, and 15-25 are rejected.
	Claim 7 is objected to.

Claim Objections
Claims 9 and 22-25 are objected to because of the following informalities:  

2.	Claim 9 recites “the predetermined security access threshold required by the request”, understood to refer to “a predetermined security access threshold required for the request” recited in the last limitation of claim 8, from which claim 9 depends. Applicant is urged to amend “by” in this recitation in claim 9 to “for”, in order to provide consistency between the two recitations. 

3.	Claims 22-25 are directed to “The non-transitory computer readable storage media of claim 21”. Applicant is urged to amend these claims to recite “The one or more non-transitory computer readable storage media”, in order to properly refer to “One or more non-transitory computer readable storage media”, as recited in claim 21, from which claims 22-25 depend.

Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, for the following reason:

4.	Claim 8 recites “the business object type…specified in the request” in the second to last limitation of the claim. There is improper antecedent basis for this limitation in the claim. Specifically, the previous limitation in the claim recites “a business object specified in the request”, but not a business object type. Similarly, claim 9, which depends from claim 8, recites “the business object specified in the request”. It is therefore unclear whether “the business object type” specified in the request is intended to refer to the “business object” specified in the request. For purposes of examination, “a business object specified in the request” in the third limitation of the claim is interpreted as a business object type specified in the request.
	Additionally, claim 8 references “the collaboration workspace type”, “the business object type” and “the business object value” of the virtual workspace, however claim 6, from which claim 8 depends, recites one or more of a collaboration workspace type, a business object type, and a business object value, and therefore only requires that one of these to be present. If claim 8 is intended to refer to a situation in which all three are included in the obtained context information, Applicant is urged to specify “the collaboration workspace type included the context”, “the business object type included in the context” and “the business object value included in the context” in order to clarify this.


Comments Regarding Examination

5.	Claims 22-25 recite “instructions operable for”. Although the limitations are treated on their merits, it is noted that the term “operable” specifies that the instructions are capable of, but not required to, performed the subsequent claimed functionality.
	Applicant is urged to amend these claims to recite “instructions configured to”.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 1-4, 15-18, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kantor et al. (US 2019/0303218) in view of Jackson et al. (US 11,146,599).

Regarding claim 1, Kantor teaches a method comprising: 
adding a bot (bot 200 of FIG. 2), as a participant, to a virtual workspace that is a collaboration workspace (receiving input from a user, for example, in some embodiments, RM 260 receives text or an utterance from user 210, [0043]); 
obtaining, at a bot application server, context of the virtual workspace (RM 260 requests as much input from user 210 as required. For example, if based on input from user 210 RM 260 cannot select a module with sufficient confidence level as described then RM 260 requests user 210 to provide more information, [0043]); 
setting, by the bot application server, a skill set for the bot from among a plurality of skill sets (each of SM 220, CM 230, MM 240 and RM 260 includes (e.g., in the form of, possibly shared, controller 105, memory 120 and executable 125) a function or application (denoted herein conf(u)) that, given input “u”, provides a confidence score or level (e.g., a number or value in the range of 1-100). A score calculated, used or provided by modules can be any suitable value, rank or degree that reflects or indicates how relevant a module is to “u” and/or how relevant input “us” is to the module, [0044]), wherein the skill set varies based on the context of the virtual workspace (by comparing or matching words or phrases received from user 210 to a set of (module specific) words and phrases, each of SM 220, CM 230 and MM 240 returns to RM 260 a relevance or suitable score, [0044]); and 
configuring, by the bot application server, the bot to perform at least one task in the virtual workspace based on the skill set (For example, having selected and activated MM 240 as described, RM 260 sets up a communication channel between MM 240 and user 210 such that input from user 210 is provided or routed to MM 240 and output from MM 240 is provided or routed to users 210, [0052]).
However, Kantor does not explicitly disclose the virtual workspace is a multi-user collaboration workspace.
Jackson teaches adding a bot to a virtual workspace that is a multi-user collaboration workspace (adaptive system 101 may provide for a chat room platform, column 5 lines 53-54; one or more bots may be configured as listeners, and agent engine 118C may, in some embodiments, correspond to the bot engine 118D, column 12 lines 36-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize bots in a chat room platform environment in the system/method of Kantor as suggested by Jackson in order to expand the functionality for providing dynamic bot services to users. One would be motivated to combine these teachings given the increased use of online conferencing for facilitating communication and services among a plurality of users, and would recognize that implementing adaptable service bots would provide the most relevant functionalities and interactions to the users during a conference session.Regarding claim 2, Kantor teaches the method of claim 1, further comprising: 
detecting, by the bot application server, that the bot is connected to the collaboration workspace (communication between a selected module and a user may be established, [0052]), wherein the bot is a conversational chat bot (a token is provided by RM 260 to only one module at a time, and only the module with the token converses with the user, [0053]), 
wherein the bot performs the at least one task in response to a request from another participant in the collaboration workspace (a selected an activated module converses with a user and continuously, periodically, iteratively or repeatedly checks whether or not it is done conversing with (or serving) the user, [0054]).
However, Kantor does not explicitly disclose the collaboration workspace is a multi-user collaboration workspace.
Jackson teaches the multi-user collaboration workspace (adaptive system 101 may provide for a chat room platform, column 5 lines 53-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize bots in a chat room platform environment in the system/method of Kantor as suggested by Jackson in order to expand the functionality for providing dynamic bot services to users. One would be motivated to combine these teachings given the increased use of online conferencing for facilitating communication and services among a plurality of users, and would recognize that implementing adaptable service bots would provide the most relevant functionalities and interactions to the users during a conference session.Regarding claim 3, Kantor teaches the method of claim 1, wherein setting the skill set for the bot comprises: 
selecting an operational mode for the bot from among at least two modes with different skill sets (a product search and selection module (SM) 220, a checkout module (CM) 230, customer membership module (MM) 240, and a root module (RM) 260, [0033]) based on the context indicating a collaboration workspace type (comparing or matching words or phrases received from user 210 to a set of (module specific) words or phrases, each of SM 220, CM 230 and MM 240 returns to RM 260 a relevance or suitability score, number or value that indicates how relevant or suitable the module is with respect to the input, [0044]).Regarding claim 4, Kantor teaches the method of claim 1, wherein setting the skill set for the bot comprises: 
dynamically changing the skill set of the bot based on an event occurring in the virtual workspace (if at any time or phase, a module determines it cannot serve a request, parse input from a user or perform an action based on user input, the module may return control of a session to RM 260 that may select or reselect a module for interacting with a user, [0044]; RM 260 may monitor input from user 210 and dynamically, while or during the session is in progress, select or switch modules that converse with user 210, e.g., RM 260 may interrupt a conversation between SM 230 and user 210 and select CM 240 to interact with user 210, [0050]). 
However, Kantor does not explicitly disclose wherein the event includes one or more of adding a first participant to the virtual workspace or removing a second participant from the virtual workspace.
Jackson teaches wherein an event includes one or more of adding a first participant to a virtual workspace or removing a second participant from the virtual workspace (When a change is detected in the data set, a bot may automatically add or remove one or more users from the chat room based on the change, column 27 lines 66-67 – column 28 line 1; The bots and personas may detect when various entities are logged in to certain chat sessions, column 44 lines 60-64; One or more bots/agents may be configured to detect messages indicating occurrence of trigger events that trigger addition and/or subtraction of chat entities, column 52 lines 59-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize trigger events related to the addition and/or subtraction of chat entities in the system/method of Kantor as suggested by Jackson in order to identify and manage the most appropriate communications and services to be provided in a chat. One would be motivated to combine these teachings to utilize bots for dynamically adjusting relevant resources in a conversation based on current users participating in the conversation.Regarding claim 15, Kantor teaches an apparatus comprising: 
a communication interface configured to enable network communications; 
a memory configured to store executable instructions; and 
a processor coupled to the communication interface and the memory and configured to perform operations including: 
adding a bot (bot 200 of FIG. 2), as a participant, to a virtual workspace that is a collaboration workspace (receiving input from a user, for example, in some embodiments, RM 260 receives text or an utterance from user 210, [0043]); 
obtaining context of the virtual workspace (RM 260 requests as much input from user 210 as required. For example, if based on input from user 210 RM 260 cannot select a module with sufficient confidence level as described then RM 260 requests user 210 to provide more information, [0043]); 
setting a skill set for the bot from among a plurality of skill sets (each of SM 220, CM 230, MM 240 and RM 260 includes (e.g., in the form of, possibly shared, controller 105, memory 120 and executable 125) a function or application (denoted herein conf(u)) that, given input “u”, provides a confidence score or level (e.g., a number or value in the range of 1-100). A score calculated, used or provided by modules can be any suitable value, rank or degree that reflects or indicates how relevant a module is to “u” and/or how relevant input “us” is to the module, [0044]), wherein the skill set varies based on the context of the virtual workspace (by comparing or matching words or phrases received from user 210 to a set of (module specific) words and phrases, each of SM 220, CM 230 and MM 240 returns to RM 260 a relevance or suitable score, [0044]); and 
configuring the bot to perform at least one task in the virtual workspace based on the skill set (For example, having selected and activated MM 240 as described, RM 260 sets up a communication channel between MM 240 and user 210 such that input from user 210 is provided or routed to MM 240 and output from MM 240 is provided or routed to users 210, [0052]).
However, Kantor does not explicitly disclose the virtual workspace is a multi-user collaboration workspace.
Jackson teaches adding a bot to a virtual workspace that is a multi-user collaboration workspace (adaptive system 101 may provide for a chat room platform, column 5 lines 53-54; one or more bots may be configured as listeners, and agent engine 118C may, in some embodiments, correspond to the bot engine 118D, column 12 lines 36-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize bots in a chat room platform environment in the system/method of Kantor as suggested by Jackson in order to expand the functionality for providing dynamic bot services to users. One would be motivated to combine these teachings given the increased use of online conferencing for facilitating communication and services among a plurality of users, and would recognize that implementing adaptable service bots would provide the most relevant functionalities and interactions to the users during a conference session.Regarding claim 16, Kantor teaches the apparatus of claim 15, wherein the processor is further configured to: 
detect that the bot is connected to the collaboration workspace (communication between a selected module and a user may be established, [0052]), wherein the bot is a conversational chat bot (a token is provided by RM 260 to only one module at a time, and only the module with the token converses with the user, [0053]), 
wherein the bot performs the at least one task in response to a request from another participant in the collaboration workspace (a selected an activated module converses with a user and continuously, periodically, iteratively or repeatedly checks whether or not it is done conversing with (or serving) the user, [0054]).
However, Kantor does not explicitly disclose the collaboration workspace is a multi-user collaboration workspace.
Jackson teaches the multi-user collaboration workspace (adaptive system 101 may provide for a chat room platform, column 5 lines 53-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize bots in a chat room platform environment in the system/method of Kantor as suggested by Jackson in order to expand the functionality for providing dynamic bot services to users. One would be motivated to combine these teachings given the increased use of online conferencing for facilitating communication and services among a plurality of users, and would recognize that implementing adaptable service bots would provide the most relevant functionalities and interactions to the users during a conference session.Regarding claim 17, Kantor teaches the apparatus of claim 15, wherein the processor is configured to set the skill set for the bot by: 
selecting an operational mode for the bot from among at least two modes with different skill sets (a product search and selection module (SM) 220, a checkout module (CM) 230, customer membership module (MM) 240, and a root module (RM) 260, [0033]) based on the context indicating a collaboration workspace type (comparing or matching words or phrases received from user 210 to a set of (module specific) words or phrases, each of SM 220, CM 230 and MM 240 returns to RM 260 a relevance or suitability score, number or value that indicates how relevant or suitable the module is with respect to the input, [0044]).Regarding claim 18, Kantor teaches the apparatus of claim 15, wherein the processor is configured to set the skill set for the bot by: 
dynamically changing the skill set of the bot based on an event occurring in the virtual workspace (if at any time or phase, a module determines it cannot serve a request, parse input from a user or perform an action based on user input, the module may return control of a session to RM 260 that may select or reselect a module for interacting with a user, [0044]; RM 260 may monitor input from user 210 and dynamically, while or during the session is in progress, select or switch modules that converse with user 210, e.g., RM 260 may interrupt a conversation between SM 230 and user 210 and select CM 240 to interact with user 210, [0050]).
However, Kantor does not explicitly disclose wherein the event includes one or more of adding a first participant to the virtual workspace or removing a second participant from the virtual workspace.
Jackson teaches wherein an event includes one or more of adding a first participant to a virtual workspace or removing a second participant from the virtual workspace (When a change is detected in the data set, a bot may automatically add or remove one or more users from the chat room based on the change, column 27 lines 66-67 – column 28 line 1; The bots and personas may detect when various entities are logged in to certain chat sessions, column 44 lines 60-64; One or more bots/agents may be configured to detect messages indicating occurrence of trigger events that trigger addition and/or subtraction of chat entities, column 52 lines 59-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize trigger events related to the addition and/or subtraction of chat entities in the system/method of Kantor as suggested by Jackson in order to identify and manage the most appropriate communications and services to be provided in a chat. One would be motivated to combine these teachings to utilize bots for dynamically adjusting relevant resources in a conversation based on current users participating in the conversation.Regarding claim 21, Kantor teaches one or more non-transitory computer readable storage media encoded with instructions that, when executed by a processor, cause the processor to perform operations including: 
adding a bot (bot 200 of FIG. 2), as a participant, to a virtual workspace that is a collaboration workspace (receiving input from a user, for example, in some embodiments, RM 260 receives text or an utterance from user 210, [0043]); 
obtaining context of the virtual workspace (RM 260 requests as much input from user 210 as required. For example, if based on input from user 210 RM 260 cannot select a module with sufficient confidence level as described then RM 260 requests user 210 to provide more information, [0043]); 
setting a skill set for the bot from among a plurality of skill sets (each of SM 220, CM 230, MM 240 and RM 260 includes (e.g., in the form of, possibly shared, controller 105, memory 120 and executable 125) a function or application (denoted herein conf(u)) that, given input “u”, provides a confidence score or level (e.g., a number or value in the range of 1-100). A score calculated, used or provided by modules can be any suitable value, rank or degree that reflects or indicates how relevant a module is to “u” and/or how relevant input “us” is to the module, [0044]), wherein the skill set varies based on the context of the virtual workspace (by comparing or matching words or phrases received from user 210 to a set of (module specific) words and phrases, each of SM 220, CM 230 and MM 240 returns to RM 260 a relevance or suitable score, [0044]); and 
configuring the bot to perform at least one task in the virtual workspace based on the skill set (For example, having selected and activated MM 240 as described, RM 260 sets up a communication channel between MM 240 and user 210 such that input from user 210 is provided or routed to MM 240 and output from MM 240 is provided or routed to users 210, [0052]).
However, Kantor does not explicitly disclose the virtual workspace is a multi-user collaboration workspace.
Jackson teaches adding a bot to a virtual workspace that is a multi-user collaboration workspace (adaptive system 101 may provide for a chat room platform, column 5 lines 53-54; one or more bots may be configured as listeners, and agent engine 118C may, in some embodiments, correspond to the bot engine 118D, column 12 lines 36-38).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize bots in a chat room platform environment in the system/method of Kantor as suggested by Jackson in order to expand the functionality for providing dynamic bot services to users. One would be motivated to combine these teachings given the increased use of online conferencing for facilitating communication and services among a plurality of users, and would recognize that implementing adaptable service bots would provide the most relevant functionalities and interactions to the users during a conference session.Regarding claim 22, Kantor teaches the non-transitory computer readable storage media of claim 21, further comprising instructions operable for: 
detecting that the bot is connected to the collaboration workspace (communication between a selected module and a user may be established, [0052]), wherein the bot is a conversational chat bot (a token is provided by RM 260 to only one module at a time, and only the module with the token converses with the user, [0053]), 
wherein the bot performs the at least one task in response to a request from another participant in the collaboration workspace (a selected an activated module converses with a user and continuously, periodically, iteratively or repeatedly checks whether or not it is done conversing with (or serving) the user, [0054]).
However, Kantor does not explicitly disclose the collaboration workspace is a multi-user collaboration workspace.
Jackson teaches the multi-user collaboration workspace (adaptive system 101 may provide for a chat room platform, column 5 lines 53-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize bots in a chat room platform environment in the system/method of Kantor as suggested by Jackson in order to expand the functionality for providing dynamic bot services to users. One would be motivated to combine these teachings given the increased use of online conferencing for facilitating communication and services among a plurality of users, and would recognize that implementing adaptable service bots would provide the most relevant functionalities and interactions to the users during a conference session.Regarding claim 23, Kantor teaches the non-transitory computer readable storage media of claim 21, wherein the instructions operable for setting the skill set for the bot include: 
selecting an operational mode for the bot from among at least two modes with different skill sets (a product search and selection module (SM) 220, a checkout module (CM) 230, customer membership module (MM) 240, and a root module (RM) 260, [0033]) based on the context indicating a collaboration workspace type (comparing or matching words or phrases received from user 210 to a set of (module specific) words or phrases, each of SM 220, CM 230 and MM 240 returns to RM 260 a relevance or suitability score, number or value that indicates how relevant or suitable the module is with respect to the input, [0044]).Regarding claim 24, Kantor teaches the non-transitory computer readable storage media of claim 21, wherein the instructions operable for setting the skill set for the bot include:
dynamically changing the skill set of the bot based on an event occurring in the virtual workspace (if at any time or phase, a module determines it cannot serve a request, parse input from a user or perform an action based on user input, the module may return control of a session to RM 260 that may select or reselect a module for interacting with a user, [0044]; RM 260 may monitor input from user 210 and dynamically, while or during the session is in progress, select or switch modules that converse with user 210, e.g., RM 260 may interrupt a conversation between SM 230 and user 210 and select CM 240 to interact with user 210, [0050]).
However, Kantor does not explicitly disclose wherein the event includes one or more of adding a first participant to the virtual workspace or removing a second participant from the virtual workspace.
Jackson teaches wherein an event includes one or more of adding a first participant to a virtual workspace or removing a second participant from the virtual workspace (When a change is detected in the data set, a bot may automatically add or remove one or more users from the chat room based on the change, column 27 lines 66-67 – column 28 line 1; The bots and personas may detect when various entities are logged in to certain chat sessions, column 44 lines 60-64; One or more bots/agents may be configured to detect messages indicating occurrence of trigger events that trigger addition and/or subtraction of chat entities, column 52 lines 59-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recognize trigger events related to the addition and/or subtraction of chat entities in the system/method of Kantor as suggested by Jackson in order to identify and manage the most appropriate communications and services to be provided in a chat. One would be motivated to combine these teachings to utilize bots for dynamically adjusting relevant resources in a conversation based on current users participating in the conversation.


7.	Claims 5, 19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kantor-Jackson in view of Ragupathy et al. (US 10,733,329).

Regarding claim 5, Kantor-Jackson do not explicitly disclose the method of claim 1, wherein setting the skill set for the bot comprises determining a security access level of each participant in the virtual workspace, setting the skill set for the bot based on a lowest security access level among a plurality of participants in the virtual workspace.
Ragupathy teaches wherein setting a skill set for a bot comprises:
determining a security access level of each participant in a virtual workspace (For user provided credentials, a user specific value is used by each consumer, column lines 3-4); and 
setting the skill set for the bot based on a lowest security access level among a plurality of participants in the virtual workspace (for John, an automation consumer with a FinOps role, when a bot runner 110 is executed, it will use John’s FTP credentials from the locker 114 named FinLocker. Similarly, for Amy, another automation runner/consumer with a FinOps role, when a bot runner 110 is executed, it will use Amy’s FTP credentials from the locker 114 named FinLocker, column 7 lines 4-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention execute bots based on user credentials in the system/method of Kantor-Jackson as suggested by Ragupathy in order to protect privacy of secure content. One would be motivated to combine these teachings to ensure that a bot does not provide content to a user which the user is not authorized to access.

Regarding claim 19, Kantor-Jackson do not explicitly disclose the apparatus of claim 15, wherein the processor is configured to set the skill set for the bot by determining a security access level of each participant in the virtual workspace, and setting the skill set for the bot based on a lowest security access level among a plurality of participants in the virtual workspace.
Ragupathy teaches wherein a processor is configured to set a skill set for a bot by:
determining a security access level of each participant in a virtual workspace (For user provided credentials, a user specific value is used by each consumer, column lines 3-4); and 
setting the skill set for the bot based on a lowest security access level among a plurality of participants in the virtual workspace (for John, an automation consumer with a FinOps role, when a bot runner 110 is executed, it will use John’s FTP credentials from the locker 114 named FinLocker. Similarly, for Amy, another automation runner/consumer with a FinOps role, when a bot runner 110 is executed, it will use Amy’s FTP credentials from the locker 114 named FinLocker, column 7 lines 4-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention execute bots based on user credentials in the system/method of Kantor-Jackson as suggested by Ragupathy in order to protect privacy of secure content. One would be motivated to combine these teachings to ensure that a bot does not provide content to a user which the user is not authorized to access.

Regarding claim 25, Kantor-Jackson do not explicitly disclose the non-transitory computer readable storage media of claim 21, wherein the instructions operable for setting the skill set for the bot include determining a security access level of each participant in the virtual workspace, and setting the skill set for the bot based on a lowest security access level among a plurality of participants in the virtual workspace.
Ragupathy teaches instructions operable for setting a skill set for a bot include: 
determining a security access level of each participant in a virtual workspace (For user provided credentials, a user specific value is used by each consumer, column lines 3-4); and 
setting the skill set for the bot based on a lowest security access level among a plurality of participants in the virtual workspace (for John, an automation consumer with a FinOps role, when a bot runner 110 is executed, it will use John’s FTP credentials from the locker 114 named FinLocker. Similarly, for Amy, another automation runner/consumer with a FinOps role, when a bot runner 110 is executed, it will use Amy’s FTP credentials from the locker 114 named FinLocker, column 7 lines 4-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention execute bots based on user credentials in the system/method of Kantor-Jackson as suggested by Ragupathy in order to protect privacy of secure content. One would be motivated to combine these teachings to ensure that a bot does not provide content to a user which the user is not authorized to access.


8.	Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kantor-Jackson in view of White et al. (US 2007/0226032).

Regarding claim 6, Kantor teaches the method of claim 1, wherein obtaining the context of the virtual workspace comprises: 
the bot application server (each of SM 220, CM 230, MM 240 and RM 260 may be, or may include, a controller 105, a memory 120 and executable conde 125, [0034]).
However, Kantor-Jackson do not explicitly disclose providing, by the application server to a collaboration orchestrator server or a primary trusted business application, an identifier of the virtual workspace, and obtaining, by the bot application server from the collaboration orchestrator server or the primary trusted business application, the context of the virtual workspace determined by the collaboration orchestrator server or the primary trusted business application based on the identifier, wherein the context includes one or more of a collaboration workspace type, a business object type, and a business object value.
White teaches wherein obtaining context of a virtual workspace comprises: 
providing, by an application server to a collaboration orchestrator server or a primary trusted business application, an identifier of the virtual workspace (the collaboration server sends the CRM server the identifier of the CRM object and requests the context information for the identified CRM object, [0049]); and 
obtaining, by the application server from the collaboration orchestrator server or the primary trusted business application (the CRM server receives the request for the context information for the identified CRM object, and in block 513, retrieves and sends to the collaboration server the context information for the identified CRM object, [0049]), the context of the virtual workspace determined by the collaboration orchestrator server or the primary trusted business application based on the identifier (the collaboration server receives the context information for the CRM object—i.e., the team space, [0049]), wherein the context includes one or more of a collaboration workspace type, a business object type, and a business object value (context and state of the CRM object, the members list, discussion thread, document library, task list, and team calendar, [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to request context information from an enterprise application in the system/method of Kantor-Jackson as suggested by White in order to efficiently establish and facilitate a collaboration session. One would be motivated to combine these teachings because context information would enable the most relevant and appropriate services to be provided to users participating in the session.

Regarding claim 20, Kantor-Jackson do not explicitly disclose the apparatus of claim 15, wherein the processor is configured to obtain the context of the virtual workspace by providing, to a collaboration orchestrator server or a primary trusted business application, an identifier of the virtual workspace, and obtaining, from the collaboration orchestrator server or the primary trusted business application, the context of the virtual workspace determined by the collaboration orchestrator server or the primary trusted business application based on the identifier, wherein the context includes one or more of a collaboration workspace type, a business object type, and a business object value.
White teaches wherein a processor is configured to obtain context of a virtual workspace by:
providing, to a collaboration orchestrator server or a primary trusted business application, an identifier of the virtual workspace (the collaboration server sends the CRM server the identifier of the CRM object and requests the context information for the identified CRM object, [0049]); and 
obtaining, from the collaboration orchestrator server or the primary trusted business application (the CRM server receives the request for the context information for the identified CRM object, and in block 513, retrieves and sends to the collaboration server the context information for the identified CRM object, [0049]), the context of the virtual workspace determined by the collaboration orchestrator server or the primary trusted business application based on the identifier (the collaboration server receives the context information for the CRM object—i.e., the team space, [0049]), wherein the context includes one or more of a collaboration workspace type, a business object type, and a business object value (context and state of the CRM object, the members list, discussion thread, document library, task list, and team calendar, [0046]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to request context information from an enterprise application in the system/method of Kantor-Jackson as suggested by White in order to efficiently establish and facilitate a collaboration session. One would be motivated to combine these teachings because context information would enable the most relevant and appropriate services to be provided to users participating in the session.


Allowable Subject Matter
9.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Further, claims 8 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Griffin				US 10,257,241 – using bots in a collaborative system to interpret user requests.

Abhinav et al.		US 11,157,847 – chat bots to generate conversational messages and perform tasks.
	
Zircher et al.			US 2003/0217105 – specify the role of a bot service in a shared space in order to service participants.

Hosabettu et al.		US 2017/0286155 – dynamically assign bots to control and execute tasks.

Ladha et al.			US 2017/0366479 – bots participating in chat messaging sessions.

Ron et al.			US 2018/0322403 – predicting responses for improved dynamic bot task processing.

Krishnamurthy et al.		US 2020/0348960 – defining permissions and roles for bots in a session based on security context and credentials.

Patel et al.			US 2021/0173718 – collaboration tool to identify tasks and activate and assign bots accordingly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHU WOOLCOCK whose telephone number is (571)270-3629. The examiner can normally be reached Tuesday, Thursday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MADHU WOOLCOCK
Examiner
Art Unit 2451



/MADHU WOOLCOCK/Primary Examiner, Art Unit 2451